Allen, J.
The former verdict and judgment might have gone on the ground that the defendant had committed no act of conversion at the time when the action was brought, and therefore they did not preclude the plaintiff from maintaining his present action. Lea v. Lea, 99 Mass. 493. Stapleton v. Dee, 132 Mass. 279. Foye v. Patch, 132 Mass. 105. Bugbee v. Davis, 167 Mass. 33.
The exceptions being obviously untenable under the previous decisions, we pass by the question whether the defendant lost his right of exception by omitting to give due notice of the filing of the exceptions.

Exceptions overruled.